REASONS FOR ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is an examiner’s statement of reasons for allowance: there is no teaching or suggestion in the prior art of the claimed combination having a first detector to detect a touch on the handle, wherein the controller in configured to activate the input device in response to detecting the touch on the handle; an input device controller configured to operate the driver to limit a moving direction of the handle in the first direction or the second direction based on a control item controlled by the movement of the handle; detecting by a first detector, a touch on the handle using a sensor, activating, by the controller, the input device in response to detecting the touch on the handle; a controller configured to receive information regarding a control item among a plurality of control items controlled by a vehicle and to operate the driver to limit a moving direction of the handle to the first direction or the second direction based on the received information, wherein the controller is configured to match and store a haptic pattern for each control item, and to operate the driver to output a haptic feedback to the handle according to the haptic pattern matched to the input control item in response to receiving information regarding the control item, wherein the haptic pattern is defined by at least one of the moving direction of the handle, the number of the control items in graphical user interfaces displayed on a display, and an intensity of the haptic feedback, wherein the controller is configured to operate the driver to generate a force applied in a direction opposite to a direction in which the handle moves by the user to output the haptic feedback to the handle, wherein the graphical user interface displayed on the display includes a first graphical user interface and a second graphical user interface displayed adjacent to each other, wherein, in response to the handle being moved from a position corresponding to the first graphical user interface to a position corresponding to the second graphical user interface, the controller is configured to operate the driver to increase a magnitude of the force applied in the direction opposite to the direction in which the handle moves; a second detector configured to detect a force applied to the handle in a third direction.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICKY A JOHNSON whose telephone number is (571)272-7106. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard W Ridley can be reached on 571-272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VICKY A JOHNSON/Primary Examiner, Art Unit 3656